SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 o Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-7908 ADAMS RESOURCES & ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 74-1753147 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4400 Post Oak Pkwy Ste 2700 , Houston, Texas77027 (Address of principal executive office & Zip Code) Registrant's telephone number, including area code (713) 881-3600 Indicate bycheck markwhether theRegistrant (1)has filedall reportsrequired to be filedby Section 13 or15 (d) of the Securities Exchange Act of 1934 during thepreceding 12 months (or for such shorter periodthat the registrantwas required tofile such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx A total of 4,217,596 shares of Common Stock were outstanding at August 1, 2007. PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Six Months Ended Three Months Ended June 30, June 30, 2007 2006 2007 2006 REVENUES: Marketing $ 1,017,489 $ 1,042,085 $ 548,348 $ 573,597 Transportation 31,646 32,097 17,844 17,156 Oil and gas 6,979 8,846 3,556 4,247 1,056,114 1,083,028 569,748 595,000 COSTS AND EXPENSES: Marketing 1,008,461 1,034,082 542,812 569,552 Transportation 26,248 26,719 14,339 14,073 Oil and gas operations 5,111 2,358 2,223 1,161 Oil and gas property sale (12,078 ) - (12,078 ) - General and administrative 5,184 4,120 2,582 2,004 Depreciation, depletion and amortization 4,766 4,436 2,275 2,394 1,037,692 1,071,715 552,153 589,184 Operating earnings 18,422 11,313 17,595 5,816 Other income (expense): Interest income 823 249 456 164 Interest expense (63 ) (72 ) (32 ) (44 ) Earnings before income taxes 19,182 11,490 18,019 5,936 Income tax provision 6,984 3,808 6,733 1,898 Net earnings $ 12,198 $ 7,682 11,286 $ 4,038 EARNINGS PER SHARE: Basic and diluted net earnings per common share $ 2.89 $ 1.82 $ 2.67 $ .96 DIVIDENDS PER COMMON SHARE $ - $ - $ - $ - The accompanying notes are an integral part of these financial statements. ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 21,811 $ 20,668 Accounts receivable, net of allowance for doubtful accounts of $303 and $225, respectively 199,469 194,097 Inventories 13,047 7,950 Risk management receivables 6,788 13,140 Income tax receivables 1,021 1,396 Prepayments 12,722 4,539 Total current assets 254,858 241,790 Property and equipment 107,904 107,221 Less – accumulated depreciation, Depletion and amortization (65,781 ) (63,905 ) 42,123 43,316 Other assets: Risk management receivables 2,250 644 Other assets 3,715 3,537 $ 302,946 $ 289,287 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 198,131 $ 185,735 Risk management payables 5,753 11,897 Accrued and other liabilities 4,094 7,897 Current deferred income taxes 1,121 1,053 Total current liabilities 209,099 206,582 Long-term debt - 3,000 Other liabilities: Asset retirement obligations 1,158 1,152 Deferred income taxes and other 4,431 3,762 Risk management payables 1,692 423 216,380 214,919 Commitments and contingencies (Note 5) Shareholders’ equity: Preferred stock - $1.00 par value, 960,000 shares authorized, none outstanding - - Common stock - $.10 par value, 7,500,000 shares authorized, 4,217,596 shares outstanding 422 422 Contributed capital 11,693 11,693 Retained earnings 74,451 62,253 Total shareholders’ equity 86,566 74,368 $ 302,946 $ 289,287 The accompanying notes are an integral part of these financial statements. ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended June 30, 2007 2006 CASH PROVIDED BY OPERATIONS: Net earnings $ 12,198 $ 7,682 Adjustments to reconcile net earnings to net cash from operating activities - Depreciation, depletion and amortization 4,766 4,436 Gains on property sales (12,034 ) (32 ) Impairment on oil and gas properties 409 389 Other, net 169 (66 ) Decrease (increase) in accounts receivable (5,372 ) 3,388 Decrease (increase) in inventories (5,097 ) 464 Risk management activities (129 ) 601 Decrease (increase) in tax receivable 375 (727 ) Decrease (increase) in prepayments (8,183 ) 2,894 Increase (decrease) in accounts payable 12,259 (5,866 ) Increase (decrease) in accrued liabilities (3,803 ) (816 ) Deferred income taxes 746 1,130 Net cash provided by (used in) operating activities (3,696 ) 13,477 INVESTING ACTIVITIES: Property and equipment additions (7,130 ) (7,935 ) Insurance deposits (350 ) (530 ) Proceeds from property sales 15,319 32 Net cash provided by (used in) investing activities 7,839 (8,433 ) FINANCING ACTIVITIES: Net repayments under credit agreements (3,000 ) (1,975 ) Net cash used in financing activities (3,000 ) (1,975 ) Increase in cash and cash equivalents 1,143 3,069 Cash at beginning of period 20,668 18,817 Cash at end of period $ 21,811 $ 21,886 Supplemental disclosure of cash flow information: Interest paid during the period $ 67 $ 74 Income taxes paid during the period $ 5,373 $ 3,232 The accompanying notes are an integral part of these financial statements. ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 - Basis of Presentation The accompanying condensed consolidated financial statements are unaudited but, in the opinion of the Company's management, include all adjustments (consisting of normal recurring accruals) necessary for the fair presentation of its financial position at June 30, 2007 and December 31, 2006, its results of operations for the three and six month periods ended June 30, 2007 and 2006, and its cash flows for the six-month periods ended June 30, 2007 and 2006. Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to Securities and Exchange Commission rules and regulations.Although the Company believes the disclosures made are adequate to make the information presented not misleading, it is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements, and the notes thereto, included in the Company's annual report on Form 10-K for the year ended December 31, 2006. The interim statement of operations is not necessarily indicative of results to be expected for a full year. Note 2 - Summary of Significant Accounting Policies Principles of Consolidation The accompanying consolidated financial statements include the accounts of Adams Resources & Energy, Inc., a Delaware corporation, and its wholly owned subsidiaries (the "Company") after elimination of all significant intercompany accounts and transactions. Nature of Operations The Company is engaged in the business of crude oil, natural gas and petroleum products marketing, as well as tank truck transportation of liquid chemicals and oil and gas exploration and production.Its primary area of operation is within a 1,000 mile radius of Houston, Texas. Cash and Cash Equivalents Cash and cash equivalents include any treasury bill, commercial paper, money market fund or federal funds with maturity of 30 days or less. Inventories Crude oil and petroleum product inventories are carried at the lower of cost or market. Petroleum products inventory includes gasoline, lubricating oils and other petroleum products purchased for resale and valued at cost determined on the first-in, first-out basis, while crude oil inventory is valued at average cost.Components of inventory are as follows (in thousands): June 30, December 31, 2007 2006 Crude oil $ 11,043 $ 5,983 Petroleum products 2,004 1,967 $ 13,047 $ 7,950 Property and Equipment Expenditures for major renewals and betterments are capitalized, and expenditures for maintenance and repairs are expensed as incurred.Interest costs incurred in connection with major capital expenditures are capitalized and amortized over the lives of the related assets. When properties are retired or sold, the related cost and accumulated depreciation, depletion and amortization ("DD&A") is removed from the accounts and any gain or loss is reflected in earnings. Oil and gas exploration and development expenditures are accounted for in accordance with the successful efforts method of accounting.Direct costs of acquiring developed or undeveloped leasehold acreage, including lease bonus, brokerage and other fees, are capitalized. Exploratory drilling costs are initially capitalized until the properties are evaluated and determined to be either productive or nonproductive.Such evaluations are made on a quarterly basis.If an exploratory well is determined to be nonproductive, the capitalized costs of drilling the well are charged to expense. Costs incurred to drill and complete development wells, including dry holes, are capitalized.As of June 30, 2007, the Company had no unevaluated or suspended exploratory drilling costs. Producing oil and gas leases, equipment and intangible drilling costs are depleted or amortized over the estimated recoverable reserves using the units-of-production method.Other property and equipment is depreciated using the straight-line method over the estimated average useful lives of three to fifteen years for marketing, three to fifteen years for transportation and ten to twenty years for all others. The Company periodically reviews long-lived assets for impairment whenever there is evidence that the carrying value of such assets may not be recoverable.This consists of comparing the carrying value of the asset with the asset’s expected future undiscounted cash flows without interest costs.Estimates of expected future cash flows represent management’s best estimate based on reasonable and supportable assumptions.Proved oil and gas properties are reviewed for impairment on a field-by-field basis.Any impairment recognized is permanent and may not be restored.During the first six months of 2007 and 2006, an impairment provision on producing oil and gas properties totaling $11,000 and $188,000, respectively, was recorded due to higher costs having been incurred on certain properties relative to their oil and gas reserve valuations.In addition, management evaluates the carrying value of non-producing properties and may deem them impaired for lack of drilling activity.Such evaluations are made on a quarterly basis.Accordingly, a $397,000 and a $389,000 impairment provision on non-producing properties were recorded in the six-month periods ended June 30, 2007 and 2006, respectively. Other Assets Other assets primarily consist of cash deposits associated with the Company’s business activities.The Company has established certain deposits to support its participation in its liability insurance program and such deposits totaled $2,625,000 and $2,275,000 as of June 30, 2007 and December 31, 2006, respectively.In addition, the Company maintains certain deposits to support the collection and remittance of state crude oil severance taxes.Such deposits totaled $583,000 and $795,000 as of June 30, 2007 and December 31, 2006, respectively. Revenue Recognition Commodity purchases and sales associated with the Company’s natural gas marketing activities qualify as derivative instruments under Statement of Financial Accounting Standards (“SFAS”) No. 133.Therefore, natural gas purchases and sales are recorded on a net revenue basis in the accompanying financial statements in accordance with Emerging Issues Task Force (“EITF”) 02-13 “Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Contracts Involved in Energy Trading and Risk Management Activities”.In contrast, a significant portion of crude oil purchases and sales qualify, and have been designated as, normal purchases and sales.Therefore, crude oil purchases and sales are primarily recorded on a gross revenue basis in the accompanying financial statements.Those purchases and sales of crude oil that do not qualify as “normal purchases and sales” are recorded on a net revenue basis in the accompanying financial statements.For “normal purchase and sale” activities, the Company’s customers are invoiced monthly based on contractually agreed upon terms and revenue is recognized in the month in which the physical product is delivered to the customer.Where required, the Company recognizes fair value or mark-to-market gains and losses related to its natural gas and crude oil trading activities. A detailed discussion of the Company’s risk management activities is included later in this footnote. Substantially all of the Company’s petroleum products marketing activity qualify as a “normal purchase and sale” and revenue is recognized in the period when the customer physically takes possession and title to the product upon delivery at their facility.The Company recognizes fair value or mark-to- market gains and losses on refined product marketing activities that do not qualify as “normal purchases and sales”. Transportation customers are invoiced, and the related revenue is recognized as the service is provided.Oil and gas revenue from the Company’s interests in producing wells is recognized as title and physical possession of the oil and gas passes to the purchaser. Included in marketing segment revenues and costs are the gross proceeds and costs associated with certain crude oil buy/sell arrangements.Crude oil buy/sell arrangements result from a single contract or concurrent contracts with a single counterparty to provide for similar quantities of crude oil to be bought and sold at two different locations.Such contracts may be entered into for a variety of reasons, including to effect the transportation of the commodity, to minimize credit exposure, and to meet the competitive demands of the customer.In September 2005, the EITF of the Financial Accounting Standards Board (“FASB”) reached consensus in the issue of accounting for buy/sell arrangements as part of its EITF Issue No. 04-13, “Accounting for Purchases and Sales of Inventory with the Same Counterparty” (“Issue 04-13”). As part of Issue 04-13, the EITF requires that all buy/sell arrangements be reflected on a net basis, such that the purchase and sale are netted and shown as either a net purchase or a net sale in the income statement.This requirement is effective for new arrangements entered into after March 31, 2006.However, the Company adopted Issue 04-13 effective January 1, 2006 so reported revenues and costs are consistent between the periods presented herein. Earnings Per Share The Company computes and presents earnings per share in accordance with SFAS No. 128, “Earnings Per Share”, which requires the presentation of basic earnings per share and diluted earnings per share for potentially dilutive securities. Earnings per share are based on the weighted average number of shares of common stock and potentially dilutive common stock shares outstanding during the period. The weighted average number of shares outstanding was 4,217,596 for the three-month and six-month periods ended June 30, 2007 and 2006.There were no potentially dilutive securities during those periods in 2007 and 2006. Share-Based Payments During the periods presented herein, the Company had no stock-based employee compensation plans, nor any other share-based payment arrangements. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Examples of significant estimates used in the accompanying condensed consolidated financial statements include the accounting for depreciation, depletion and amortization, oil and gas property impairments, the provision for bad debts, income taxes, contingencies and price risk management activities. Price Risk Management Activities Derivative financial instruments (including certain derivative instruments embedded in other contracts) are recorded on the balance sheet as either an asset or liability measured at its fair value, unless the derivative qualifies and has been designated as a normal purchase or sale. Changes in fair value are recognized immediately in earnings unless the derivatives qualify for, and the Company elects, cash flow hedge accounting.The Company had no contracts designated for hedge accounting under SFAS No. 133 during any current reporting periods. The Company’s trading and non-trading transactions give rise to market risk, which represents the potential loss that may result from a change in the market value of a particular commitment.The Company closely monitors and manages its exposure to market risk to ensure compliance with the Company’s risk management policies. Such policies are regularly assessed to ensure their appropriateness given management’s objectives, strategies and current market conditions. Crude oil, natural gas and refined products energy trading contracts that do not qualify as “normal purchase and sales” are recorded at fair value, depending on management’s assessments of the numerous accounting standards and positions that comply with generally accepted accounting principles.The fair value of such contracts is reflected on the Company’s balance sheet as risk management assets and liabilities.The revaluation of such contracts is recognized in the Company’s results of operations.Current market price quotes from actively traded liquid markets are used in all cases to determine the contracts’ fair value.Risk management assets and liabilities are classified as short-term or long-term depending on contract terms.The estimated future net cash inflow based on market prices as of June 30, 2007 is $1,593,000, all of which will be received during the remainder of 2007 through 2009.The estimated future cash inflow approximates the net fair value recorded in the Company’s risk management assets and liabilities. The following table illustrates the factors impacting the change in the net value of the Company’s risk management assets and liabilities for the six-month period ended June 30, 2007 and 2006 (in thousands): 2007 2006 Net fair value on January 1, $ 1,464 $1,781 Activity during the period -Cash paid (received) from settled contracts (874) (1,455) -Net realized gain from prior years’ contracts - 258 -Net realized (loss) from prior years’ contracts (62) - -Net unrealized (loss) from prior years’ contracts (110) (62) -Net unrealized gain from current year contracts 1,175 658 Net fair value on June 30, $1,593 $1,180 Asset Retirement Obligations The Company has recorded a liability for the estimated retirement costs associated with certain tangible long-lived assets.The fair value of asset retirement obligations are recorded in the period in which they are incurred and the corresponding cost capitalized by increasing the carrying amount of the related long-lived asset. The liability is accreted to its then present value each period, and the capitalized cost is depreciated over the useful life of the related asset. If the liability is settled for an amount other than the recorded amount, a gain or loss is recognized.A summary of the Company’s asset retirement obligations is presented as follows (in thousands): 2007 2006 Balance on January 1, $1,152 $1,058 -Liabilities incurred 33 24 -Accretion of discount 68 36 -Liabilities settled (95) - -Revisions to estimates - - Balance on June 30, $ 1,158 $ 1,118 In addition to an accrual for asset retirement obligations, the Company maintains $75,000 in escrow cash, which is legally restricted for the potential purpose of settling asset retirement costs in accordance with certain state regulations.Such cash deposits are included in other assets in the accompanying balance sheet. New Accounting Pronouncements In July 2006, the FASB issued Financial Interpretation No. 48, “Accounting for Uncertainty in Income Taxes”(FIN 48).FIN 48 establishes standards for recognition and measurement, in the financial statements, of positions taken, or expected to be taken, by an entity in its income tax returns taking into consideration the uncertainty and judgment involved in the determination and filing of income taxes.Positions taken in an income tax return that are recognized in the financial statements must satisfy a more-likely-than-not recognition threshold, assuming that the position will be examined by taxing authorities with full knowledge of all relevant information.FIN 48 also requires disclosures about positions taken by an entity in its tax returns that are not recognized in its financial statements, descriptions of open tax years by major jurisdiction and reasonably possible significant changes in the amount of unrecognized tax benefits that could occur in the next twelve months. Unrecognized tax benefits represent those tax benefits related to tax positions that have been taken or are expected to be taken in tax returns, including refund claims, that are not recognized in the financial statements because, in accordance with FIN 48, management has either measured the tax benefit at an amount less than the benefit claimed, or expected to be claimed, or concluded that it is not more-likely-than-not that the tax position will be ultimately sustained.As of January 1, 2007, the Company had accrued approximately $230,000 including approximately $110,000 of potential interest and penalty applicable to certain open and unfiled state tax returns.The Company is currently working to file all open returns and expects to complete this process by year-end 2007.As the actual tax payments are made, the accrual will be reduced. The Company adopted FIN 48 effective January 1, 2007.As discussed above, the Company has previously provided a liability accrual for open state tax returns and has no other unrecognized tax benefits.As such the adoption of FIN 48 did not impact on the Company’s results for the six months ended June 30, 2007 and the above described tax accrual items did not impact the effective tax rate as presented herein. Interest and penalties associated with income tax liabilities are classified as income tax expense. The earliest tax years remaining open from Federal and major states of operations are as follows: Earliest Open Tax Year Federal 2004 Texas 2002 Louisiana 1999 Michigan 2002 Mississippi 2002 Alabama 2002 New Mexico 2002 In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”, which defines fair value, establishes a framework for measuring fair value and expands disclosures related to fair value measurements.SFAS No. 157 clarifies that fair value should be based on assumptions that market participants would use when pricing an asset or liability and establishes a fair value hierarchy of three levels that prioritizes the information used to develop those assumptions.The fair value hierarchy gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data.SFAS No. 157 requires fair value measurements to be separately disclosed by level within the fair value hierarchy.The provisions of SFAS No. 157 become effective beginning January 1, 2008 and management does not believe the impact of adopting SFAS 157 will be material. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”.SFAS No. 159 provides an entity with the option, at specified election dates, to measure certain financial assets and liabilities and other items at fair value, with changes in fair value recognized in earnings as those changes occur.SFAS No. 159 also establishes presentation and disclosure requirements that include displaying the fair value of those assets and liabilities for which the entity elected the fair value option on the face of the balance sheet and providing management’s reasons for electing the fair value option for each eligible item.The provisions of SFAS No. 159 become effective beginning January 1, 2008 and management does not believe the impact of adopting SFAS No. 159 will be material. Note 3 – Segment Reporting The Company is primarily engaged in the business of marketing crude oil, natural gas and petroleum products; tank truck transportation of liquid chemicals; and oil and gas exploration and production.Information concerning the Company’s various business activities is summarized as follows (in thousands): - Six Month Comparison Segment Depreciation Property and Operating Depletion and Equipment Revenues Earnings Amortization Additions Period Ended June 30, 2007 Marketing - Crude Oil $ 932,727 $ 5,661 $ 307 $ 427 - Natural gas 6,668 2,492 70 52 - Refined products 78,094 286 212 268 Marketing Total 1,017,489 8,439 589 747 Transportation 31,646 3,159 2,239 159 Oil and gas 6,979 12,008 1,938 6,224 $ 1,056,114 $ 23,606 $ 4,766 $ 7,130 Period Ended June 30, 2006 Marketing - Crude Oil $ 947,128 $ 4,043 $ 439 $ 1,254 - Natural gas 5,545 2,422 29 220 - Refined products 89,412 878 192 902 Marketing Total 1,042,085 7,343 660 2,376 Transportation 32,097 3,145 2,233 969 Oil and gas 8,846 4,945 1,543 4,590 $ 1,083,028 $ 15,433 $ 4,436 $ 7,935 - Three Month Comparison Segment Depreciation Property and Operating Depletion and Equipment Revenues Earnings Amortization Additions Period Ended June 30, 2007 Marketing - Crude Oil $ 502,291 $ 3,877 $ 160 $ 199 - Natural gas 3,232 1,198 55 17 - Refined products 42,825 141 105 106 Marketing Total 548,348 5,216 320 322 Transportation 17,844 2,433 1,072 121 Oil and gas 3,556 12,528 883 3,218 $ 569,748 $ 20,177 $ 2,275 $ 3,661 Period Ended June 30, 2006 Marketing - Crude Oil $ 519,974 $ 2,582 $ 232 $ 169 - Natural gas 2,456 631 14 220 - Refined products 51,167 493 93 886 Marketing Total 573,597 3,706 339 1,275 Transportation 17,156 1,974 1,109 355 Oil and gas 4,247 2,140 946 1,674 $ 595,000 $ 7,820 $ 2,394 $ 3,304 Identifiable assets by industry segment are as follows (in thousands): June 30, December 31, 2007 2006 Marketing - Crude oil $ 128,397 $ 116,917 - Natural gas 79,268 80,346 - Refined products 19,050 16,286 Marketing Total 226,715 213,549 Transportation 21,629 23,764 Oil and gas 26,307 25,918 Other 28,295 26,056 $ 302,946 $ 289,287 Intersegment sales are insignificant.Other identifiable assets are primarily corporate cash, accounts receivable, and properties not identified with any specific segment of the Company’s business.All sales by the Company occurred in the United States. Segment operating earnings reflect revenues net of operating costs and depreciation, depletion and amortization.Segment earnings reconcile to earnings from continuing operations before income taxes as follows (in thousands): Six months ended Three months ended June 30, June 30, 2007 2006 2007 2006 Segment operating earnings $ 23,606 $ 15,433 $ 20,177 $ 7,820 - General and administrative (5,184 ) (4,120 ) (2,582 ) (2,004 ) Operating earnings 18,422 11,313 17,595 5,816 - Interest income 823 249 456 164 - Interest expense (63 ) (72 ) (32 ) (44 ) Earnings before income taxes $ 19,182 $ 11,490 $ 18,019 $ 5,936 Note 4 - Transactions with Affiliates Mr. K. S. Adams, Jr., Chairman and Chief Executive Officer, and certain of his family partnerships and affiliates have participated as working interest owners with the Company’s subsidiary, Adams Resources Exploration Corporation.Mr. Adams and such affiliates participate on terms similar to those afforded other non-affiliated working interest owners. In recent years, such related party transactions generally result after the Company has first identified oil and gas prospects of interest.Typically the available dollar commitment to participate in such transactions is greater than the amount management is comfortable putting at risk.In such event, the Company first determines the percentage of the transaction it wants to obtain, which allows a related party to participate in the investment to the extent there is excess available.In those instances where there was no excess availability there has been no related party participation.Similarly, related parties are not required to participate, nor is the Company obligated to offer any such participation to a related or other party.When such related party transactions occur, they are individually reviewed and approved by the Audit Committee comprised of the independent directors on the Company’s Board of Directors.For the first half of 2007, the Company’s investment commitments totaled approximately $4.3 million in those oil and gas projects where a related party was also participating in such investments.As of June 30, 2007 and December 31, 2006, the Company owed a combined net total of $173,446 and $146,338, respectively, to these related parties.In connection with the operation of certain oil and gas properties, the Company also charges such related parties for administrative overhead primarily as prescribed by the Council of Petroleum Accountants Society (“COPAS”) Bulletin 5.Such overhead recoveries totaled $61,989 and $58,704 in the six month periods ended June 30, 2007 and 2006, respectively. David B. Hurst, Secretary of the Company, is a partner in the law firm of Chaffin
